Citation Nr: 0213846	
Decision Date: 10/08/02    Archive Date: 10/17/02

DOCKET NO.  99-01 873A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel

INTRODUCTION

This veteran had active service from March 1966 to March 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1998 rating decision by the Department of 
Veterans Affairs (VA) Phoenix, Arizona Regional Office (RO).  

The veteran disagreed with the October 1998 rating decision 
that continued a 30 percent rating for PTSD.  In an April 
1999 rating decision on appeal, the RO increased the 
evaluation to 50 percent effective from March 1998.  In that 
the veteran did not express a percent of disability sought on 
appeal and the pertinent rating code provides for a rating 
higher than the current 50 percent, the appeal is continued.  
See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable decision 
of the veteran's appeal has been obtained by the RO.

2.  The veteran's PTSD symptoms include social isolation, 
depression, anxiety, sleep disturbance, depression, anxiety, 
irritability, panic attacks, passive suicidal ideation, 
peripheral visual hallucinosis, and some indication of 
possible auditory hallucinations.  Medications for PTSD cause 
memory and concentration deficits.  The veteran is working 
marginally, with poor performance.     

3.  The record does not reflect total occupational and social 
impairment.  There is no evidence of gross impairment in 
thought processes or communications, grossly inappropriate 
behavior, persistent danger of hurting self or others, or 
memory loss for names of close relatives, own occupation, or 
own name.  


CONCLUSION OF LAW

The criteria for a 70 percent disability rating for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.126, 4.130, 
Diagnostic Code 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2002)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

In this case, the veteran was issued a statement of the case 
(SOC) in January 1999 and multiple supplemental statements of 
the case (SSOCs) thereafter through April 2002.  These 
documents provided the veteran and his representative with 
the applicable law and regulations and generally gave notice 
as to the evidence needed to substantiate the claim.  In 
addition, the veteran was apprised of the new law in a letter 
dated in January 2002, which included notice of the 
responsibilities of the veteran and the VA with respect to 
securing evidence in support of his claim.  The Board finds 
that the RO has satisfied the notice requirements set forth 
in the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  With respect to the duty to assist, the RO has 
secured all relevant VA treatment records and pertinent 
psychiatric examinations.  The veteran has not identified any 
private records to obtain.  The Board is satisfied that the 
duty to assist has been met.  Further, the veteran was 
afforded a personal hearing in December 2000 and another one 
in February 2002.  Also, the veteran's representative has 
submitted its VA Form 646.  Thus, there is no indication that 
the Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

I.	Factual Background

Service connection was granted for PTSD in a rating decision 
dated in September 1993 and assigned a 30 percent evaluation.  

The veteran submitted a claim for an increased rating for 
PTSD in March 1998.  In connection with that claim, the RO 
obtained VA outpatient records extending from September 1997 
to July 1998, which revealed intermittent treatment for PTSD-
related symptoms manifested by anxiety, particularly on 
anniversary dates of traumatic events in Vietnam.  The 
veteran reported that he had troubles being around other 
employees.  The veteran worked full time supervising inmates 
in a prison, but was anxious about his job because it was a 
temporary position.  The veteran's symptoms were reported as 
stable.  There was no evidence of suicidal or homicidal 
ideation, delusions, or hallucinations.     

On VA examination in August 1998, the veteran complained of 
increasing anxiety, an exaggerated startle reflex, avoidance, 
hypervigilance, a tendency to be on edge, having difficulty 
with relaxing, irritability, and anger.  He felt emotionally 
numb and estranged from others, finding it hard to trust 
people.  The veteran worked in a prison and stated that he 
found it hard to deal with the prisoners in a professional 
manner.  He continued to benefit from taking medications.  
The examiner noted that the veteran was dressed neatly, 
cooperative, with appropriate behavior and good eye contact.  
Mental status examination revealed somewhat depressed mood 
and restricted affect.  The veteran was able to speak without 
difficulty.  There was no looseness of association or flight 
of ideas, and no evidence of delusions or hallucinations.  
The veteran was somewhat tangential, but easily redirected.  
The diagnosis included PTSD.  A global assessment of 
functioning (GAF) score was 53.  The examiner commented that 
the veteran had difficulties with working, but his problems 
did not prevent him from working.  He had problems with 
concentration and dealing effectively with prisoners and 
supervisors at work.    

On VA examination in March 1999, the veteran reported that he 
avoided social gatherings, including with family.  The 
veteran basically watched television when he was not working 
as a janitor and maintenance man at the prison.  It seemed 
that his job performance was marginal.  The veteran stated 
that it angered him that the prisoners had to help him at 
times.  When he was given several tasks to do, after 
completing one, he could not recall the other tasks.  When he 
was criticized, he took it personally.  The veteran reported 
that his medications calmed him and kept him from exploding.  
The veteran's wife, who was present during part of the 
examination, stated that the veteran had no pleasures in 
life.  His sleep was irregular and his appetite and energy 
levels were up and down.  He had low self-esteem, felt that 
he was not qualified, and had many thoughts about suicide, 
but had made no attempts.  She had to remind him to bathe and 
shave, and change his clothes.  The examiner noted that the 
veteran was not untidy, but that he had poor dental hygiene.  
Examination disclosed deficient memory and some evidence of 
cognitive impairment.  Affect was restricted, and he lacked 
spontaneity.  There was no gross impairment in his judgment.  
He denied auditory hallucinations.  There was no indication 
of loosening of his association, but he did drift off the 
subject.  His mood was slightly depressed.  The diagnoses 
were major depression, single episode, dementia not otherwise 
specified, PTSD by way of history.  The GAF score was 53.  

On VA examination in December 1999, the veteran gave his past 
medical history that included prior alcohol abuse.  The 
veteran reported increasing depression, had nightmares about 
crashing helicopters, had trouble with authority, especially 
supervisors, and with the men who did not go to Vietnam.  He 
acknowledged that a hostile and mistrusting attitude had 
developed toward those men that was persistent and 
disruptive.  The veteran worked as a janitor and had 
supervisory responsibility over others who worked in his 
area, who were generally on work release status from jail.  
He had previously coached little league but felt he was too 
depressed to do that anymore.  The veteran was hopeful with 
respect to his disability and was eager to be free from 
anxiety, depression, and mounting paranoia.  He continued to 
take medications.  Medical records reflected increasing 
social withdrawal, an impulse to cry, some suicidal 
tendencies, and quasi-hallucinations.  The examiner noted 
that the veteran was properly dressed and groomed, understood 
the nature of the visit, was forthright with good eye 
contact, and showed no inclination toward manipulation or 
deception.  His mood was decidedly depressed, manifested by 
some hesitancy in thought development and verbalization of 
material.  However, his speech was coherent, fluent, and 
suggestive of intelligence in the high average area.  Insight 
and judgment appeared intact.  The diagnoses included PTSD by 
history.  The examiner noted a GAF score of 45 over the prior 
12 months.    

VA outpatient records dated from January 1999 reflected 
regular treatment, including medication, and complaints of 
anxiety, depression, anger, irritability, and problems with 
sleep.  In December 1999, the veteran described worsening 
intrusive thoughts and nightmares with more trouble sleeping.  
He also reported peripheral visual hallucinosis and a sense 
of his name being called.  Mental status examination was 
significant for bland affect with little range, depressed and 
anxious mood with anger and fear, and hallucinosis.  Notes 
dated in May 2000 showed some improvement in sleep and 
depression, but continued peripheral visual hallucinosis and 
suicidal ideation without plan.  The assessment was severe 
PTSD.  VA mental health VA progress notes dated in July 2000 
indicated that the veteran still had depression, mistrust of 
people, and some passive death wishes.  Sleep was still 
impaired.  Examination revealed anxious and slightly 
depressed mood, tension and slight agitation, and continued 
peripheral visual hallucinosis.  The diagnoses were chronic 
PTSD with insomnia, panic attacks, prominent depression and 
hallucinosis.  A GAF score of 53 was noted.  In September 
2000 VA mental health progress notes, the veteran reported 
continued depression, social isolation, sleep disturbance, 
and panic attacks.  He felt hopeless at times, but denied 
suicidal and homicidal ideation, though he just "wished he 
was dead."  The physician noted that the veteran was clean, 
well groomed, and was dressed neatly.  The veteran's mood was 
anxious, depressed, and slightly agitated.  The physician 
noted that judgment was somewhat impaired by panic episodes 
and flashbacks.  Otherwise, mental status examination was 
negative.  The diagnoses were severe, chronic PTSD with 
intractable insomnia, panic attacks, prominent depression, 
and hallucinosis.  The GAF score was 45.  

During his personal hearing in December 2000, the veteran 
stated that his medications affected him in certain ways, 
such as feeling numb and created difficulties with 
concentration.  He reported that such symptoms prevented him 
from doing the work he used to do as a plumber.  See 
Transcript (T.) at 4, 5.  He testified that his main symptoms 
were recurring nightmares three or four times a week, at 
which times he woke up sweating and unable to sleep.  (T.) at 
7, 8.  The veteran stated that he worked a 40-hour week as a 
county employee and was not in jeopardy of losing his job.  
(T.) at 9.  He stated that he was close to his family, but 
that he did not want anyone around him.  He said that he did 
nothing socially.  (T.) at 11.  

In a statement dated in December 2001, the veteran stated 
that his doctor had indicated that his PTSD was 60 percent 
disabling.  

In February 2002, the veteran had another personal hearing, 
at which time he testified generally that he sought treatment 
for PTSD, took medication, and received one-on-one 
counseling.  The veteran stated that he previously worked as 
a plumber, currently worked as a janitor with the county 
government, and had been married for 31 years.  

On VA examination in March 2002, the veteran described 
symptoms including weekly nightmares, nervousness, anxiety, 
low tolerance for noise, decreased energy, depression, 
trouble concentrating, and lack of social interaction.  He 
had no friends and hated occasions when families got 
together.  The veteran's wife had to remind him to bathe and 
change clothes.  The veteran stated that medications helped 
him and that he would not be able to work without them; he 
would become irritable and perhaps assaultive.  On 
examination, the examiner noted that the veteran had 
difficulty recalling his telephone number and could not 
recite his Social Security number backwards.  His affect was 
flat, his mood was depressed, but he voiced no psychotic 
symptoms.  The diagnoses were PTSD with depression and a GAF 
score of 51 for the last year.  The examiner opined that the 
veteran's memory problems were, at least in part, due to his 
medications.   He added that the veteran was working, but in 
a marginal fashion and with barely adequate job performance.  
He had no outside activities and no friends.  

II. Pertinent Law and Regulations

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155 (West 1991).  Each 
disability must be viewed in relation to its history with an 
emphasis placed on the limitation of activity imposed by that 
disability.  The degrees of disability contemplated in the 
evaluative rating process are considered adequate to 
compensate for loss of working time due to exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2001).

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2001).  When reasonable doubt arises as to the degree 
of disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. 
§ 4.3 (2001).  

Pursuant to the pertinent regulations, a 50 percent 
evaluation is assigned for PTSD when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2001).

To warrant a 70 percent evaluation under this diagnostic 
code, the veteran must provide evidence of occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation, obsessional 
rituals which interfere with routine activities, speech 
intermittently illogical, obscure or relevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
situation); inability to establish and maintain effective 
relationships.  

A rating of 100 percent for PTSD is warranted in those 
situations in which the veteran's mental disability rises to 
a state of total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communications; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name. 

When evaluating a mental disorder, the agency of original 
jurisdiction must consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126(a) (2001).  The agency of 
original jurisdiction shall assign a rating based on the 
entire evidence of record that bears on occupational and 
social impairment rather than merely on the examiner's 
assessment of the level of disability identified during the 
examination. Id.  When evaluating a mental disability, the 
agency of original jurisdiction will consider the extent of 
social impairment, but may not assign an evaluation based 
merely on this factor.  38 C.F.R. § 4.126(b).  

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director of Compensation and Pension Service is 
authorized to approve an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  Where a case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards, an extraschedular evaluation 
may be appropriate.  38 C.F.R. § 3.321(b)(1) (2001).

III. Analysis

Considering the above evidence in light of the rating 
criteria, and resolving doubt in the veteran's favor, the 
Board finds that the evidence supports no more than a 70 
percent rating for PTSD.  As maintained by the veteran, the 
record reflects increasingly severe PTSD symptomatology.  He 
has difficulties with social interaction, including family 
members, and has had problems with authority figures, such as 
his supervisors.  There is sleep disturbance, depression, 
anxiety, irritability, panic attacks, and passive suicidal 
ideation.  VA outpatient notes dated from December 1999 show 
peripheral visual hallucinosis and some indication of 
possible auditory hallucinations, and characterize the PTSD 
as severe.  Increasing doses of medication have helped ease 
symptoms, but have resulted in side effects affecting memory 
and concentration.  The March 2002 VA examiner found the 
veteran to be working only marginally, with poor performance, 
and without friends or outside activities.  The Board finds 
this evidence reflects an overall disability that more nearly 
approximates the criteria for a 70 percent rating under 
Diagnostic Code 9411.  38 C.F.R. § 4.7.  

However, the Board also finds that entitlement to a 100 
percent schedular rating for PTSD is not demonstrated. Id.  
The veteran is gainfully employed in a job and has a strong 
work history.  Further, the veteran regularly seeks treatment 
for his PTSD and has been under medication.  Moreover, he has 
remained in the same marriage for 31 years and has not 
expressed problems in his marital or familial relationships.  
There is no evidence of gross impairment in thought processes 
or communications, grossly inappropriate behavior, persistent 
danger of hurting self or others, or memory loss for names of 
close relatives, own occupation, or own name.  Although the 
veteran's wife has testified that she has to remind the 
veteran to bathe and change clothes, VA examinations reports 
and outpatient treatment records indicate that the veteran 
was clean, well groomed, and neatly dressed.  

Moreover, pursuant to 38 C.F.R. § 3.321(b), the veteran has 
not submitted evidence or even made an assertion that his 
disability is exceptional or unusual so as to warrant 
referral for extraschedular evaluation.  He continues to be 
employed for several years at the same job and has no 
frequent hospitalizations for PTSD.  

The Board has considered all potential applicable regulations 
and laws relevant to the veteran's assertions, and the lay 
and clinical data of record.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  The Board concludes that the evidence 
supports no more than a 70 percent disability rating for 
PTSD.  38 C.F.R. § 4.3.  


ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, a 70 percent disability rating for PTSD is 
granted.  



		
	M. L. Nelsen 
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

